Citation Nr: 1412753	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-26 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial compensable rating for gall bladder removal.

2.  Entitlement to an initial compensable rating for scars, postoperative, gall bladder excision.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from October 2002 to September 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Board notes that the case is currently under the jurisdiction of the RO in Cleveland, Ohio.  In December 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

In the Veteran's November 2009 notice of disagreement, he stated that he submitted a claim of entitlement to service connection for acid reflux.  Thus, as the issue of service connection for acid reflux has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.

The issue of the Veteran's entitlement to an initial compensable rating for gall bladder removal is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran's gall bladder excision has resulted in three tender scars, but has not resulted in instability.


CONCLUSION OF LAW

The criteria for a 20 percent rating, but not higher, have been met for scars, postoperative, gall bladder excision.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Codes 7804, 7805 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA received the Veteran's claim for service connection in January 2009 and the RO provided the required notice in a letter sent to the Veteran in March 2009.

With regard to VA's duty to assist a claimant in the development of a claim, VA must assist a claimant in obtaining service treatment records (STRs) and other relevant records identified by the claimant.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  VA must also provide an examination or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Pursuant to this duty, VA associated with the Veteran's claims file his VA treatment records and STRs.  VA also provided an adequate examination in May 2010.

As previously acknowledged, the Veteran was afforded a hearing before the undersigned VLJ, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the VLJ enumerated the issues on appeal and solicited information regarding the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

In summary, the Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

By way of background, the Veteran underwent a laparoscopic cholecystectomy, a gall bladder removal procedure, in July 2008.  In January 2009, he filed a claim of service connection for gall bladder removal.  The Pittsburgh, Pennsylvania RO denied service connection for both gall bladder removal and postoperative gall bladder removal scars in a June 2009 rating decision, which also denied service connection for other disabilities not currently on appeal.  After receiving the November 2009 notice of disagreement with the June 2009 rating decision, VA provided an examination and the claim was readjudicated by the Wichita, Kansas RO in July 2010.  The July 2010 rating decision granted service connection for gall bladder removal and scars, postoperative, gall bladder excision, effective September 14, 2008, but did not grant compensable ratings.  Subsequent to that decision, the Veteran initiated the present appeal to obtain compensable ratings.

Disability ratings are determined by applying the rating criteria set forth in VA's schedule for rating disabilities and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating is assigned.  Id.  The Board has also considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Under 38 C.F.R. § 4.118, which is the rating schedule that pertains to the skin, Diagnostic Code 7805 pertains to scars and provides that scars be evaluated under diagnostic codes 7800, 7801, 7802, and 7804.  This provision also instructs VA to evaluate any disabling effects not considered in a rating provided under diagnostic codes 7800, 7801, 7802, and 7804 under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2013).

Diagnostic codes 7800, 7801, and 7802 all pertain to burn scars.  Diagnostic Code 7804, however, pertains specifically to scars that are unstable or painful and provides: a 10 percent rating is warranted where there are one or two scars that are unstable or painful; a 20 percent rating is warranted where there are three or four scars that are unstable or painful; and a 30 percent rating is warranted where there are five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804.  If one or more scars are both unstable and painful, 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars.  Id.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

In a November 2010 statement and October 2011 VA Form 9, the Veteran reported that the scars he acquired due to his July 2008 gall bladder removal are painful and tender to the touch.  He noted during his December 2011 hearing that he has four scars, three of which are tender.

The Veteran's reports are consistent with the medical evidence of record.  During his May 2010 VA examination, the Veteran reported having occasional dull discomfort in his right upper quadrant, which lasts minutes to hours, and that there is no associated colic, distension, nausea, or emesis.  Upon physical examination of the Veteran's abdomen, the examiner documented that the Veteran had residual well-healed laparoscopic surgical scars and noted four scars that were superficial, stable, smooth, and flat with no adherence, tenderness, keloid, induration, or inflammation.  The examiner also noted that the scars do not affect the Veteran's motion, function, or daily and occupational activities.  Additionally, while the examiner did not note any tenderness during the May 2010 examination, subsequent VA treatment records from December 2010 document a clinician's report that the incision sites were intact, but tender on palpation.

Based on the foregoing, the Board finds that the Veteran has three painful scars, and thus, his disability has approximated a compensable rating under Diagnostic Code 7804.  The Board also finds that the scars were assessed to be intact and well-healed, and thus, an additional rating is not warranted for instability.  The preponderance of the evidence demonstrates that disability due to the Veteran's postoperative scars has approximated a rating of 20 percent.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's level of disability because his service-connected postoperative scars are productive of pain and tenderness, which are manifestations that are contemplated by the rating criteria.  Thus, the schedular criteria are adequate to evaluate the Veteran's postoperative scarring and referral for consideration of extraschedular rating is not warranted.

Also, as the evidence does not indicate that the Veteran is unemployable by reason of his service connected disability, consideration of that question is not warranted under Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 20 percent rating, but not higher, is granted for scars, postoperative, gall bladder excision.


REMAND

The Veteran reported during his December 2011 hearing that the physical pain in his stomach has been getting progressively worse due to the removal of his gall bladder.  As the Veteran's claimed condition may have worsened since his May 2010 VA examination and this examination is too old to accurately reflect the current severity of his condition, the Board finds that a remand is necessary so that VA can provide the Veteran with another examination concerning the effects of his July 2008 gall bladder removal surgery.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  After physically or electronically associating any pertinent, outstanding records with the claims folder, schedule the Veteran for a VA examination to ascertain the current severity of his service-connected gall bladder removal disability.  The claims file should be provided to the examiner, the examiner should review the claims file in conjunction with the examination, and the examiner should annotate the report as to whether the claims file was reviewed.  The examiner is asked to comment on any relevant VA treatment records in his or her report.  Additionally, all findings, conclusions, and the rationale for all opinions expressed by the examiner should be provided in a report.

2.  After ensuring that the examination is adequate, readjudicate the appeal.  If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


